Order entered June 25, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01379-CV

                                  PERRY WEEKS, Appellant

                                                 V.

                             CASSANDRA COCKRUM, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-03926-2011

                                             ORDER
       The Court has before it appellee’s June 10, 2013 motion for ruling. The Court DENIES

the motion and notes that this case will be set for submission in the fall of 2013.


                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE